Bboyles, C. J.
The evidence relied on by the State for the conviction of the accused was circumstantial and was not sufficient to exclude every reasonable hypothesis than that of his guilt. It follows that the trial court erred in refusing to grant a new trial.

Judgment reversed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.

W. E. Mann, W. Gordon Mann, for plaintiff in error,
cited: 27 Ga. App. 581, 601, 603; 14 Ga. App. 610; 16 Ga. App. 201; 31 Ga. App. 784.
John 0. Mitchell, solicitor-general, contra,
cited: 32 Ga. App. 74; 29 Ga. App. 222; Park’s Penal Code Supp., vol. 11, § 448 (2).